IN THE SUPREME COURT OF THE STATE OF DELAWARE

    REUBEN VANDER,1                            §
                                               §
          Petitioner Below,                    §   No. 180, 2017
          Appellant,                           §
                                               §   Court Below—Family Court
          v.                                   §   of the State of Delaware
                                               §
    ELIZABETH DAIGLE,                          §   File No. CN10-05985
                                               §   Petition No. 16-31694
          Respondent Below,                    §
          Appellee.                            §

                               Submitted: October 13, 2017
                               Decided:   October 17, 2017

                                            ORDER

         This 17th day of October 2017, it appears to the Court that, on September 28,

2017, the Chief Deputy Clerk issued a notice directing the appellant to show cause

why this appeal should not be dismissed for his failure to file an opening brief and

appendix in this matter on or before September 18, 2017. The appellant has not

responded to the notice to show cause within the required ten-day period and

therefore dismissal of this appeal is deemed to be unopposed.




1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.


                                     BY THE COURT:

                                     /s/ Karen L. Valihura
                                     Justice




                                       2